Citation Nr: 0113431	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for cervical neuropathy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active military duty from September 
1967 to March 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in February 2000, from the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).

In the veteran's substantive appeal received in June 2000, 
the issue of entitlement to an increased rating for his 
service-connected right lower leg disorder was raised.  This 
issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.


REMAND

The veteran was notified in November 2000, that his case was 
being transferred to the Board.  However, additional evidence 
had been received by the RO in October 2000, subsequent to 
the issuance of the statement of the case dated in June 2000.  
As some of the VA medical records received are pertinent to 
the claim on appeal, a supplemental statement of the case 
must be provided to the veteran and his representative.  
38 C.F.R. § 19.31 (2000).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that shows an increase in 
severity of his service-connected 
cervical neuropathy.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO should conduct any 
other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  The supplemental 
statement of the case should include a 
discussion of the evidence considered, to 
include the evidence received in October 
2000, and should address whether the 
veteran's claim for an increased rating 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


